Title: To Thomas Jefferson from John Barnes, 20 June 1799
From: Barnes, John
To: Jefferson, Thomas



Sir
Philadelphia 20th June 1799.

Your favrs: 26th & 31st. passed—I recd 8th. Inst, and now inclose you, Mr Brands patent, for, 1000. Acres, (my Usual charge on these are 1 dollar)—Mr Trump—has your draft for doors—and promise, of compleating them—in 20 or 30 days. he is busily employed at Frankford. from whence he Returns to Town every saturday Evening—
you have I presume recd letter of advice, and shipment of Rod Iron from Mr Roberts—
—most Respectfully—I am sir your Obedt: H st.,

John Barnes

